DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed May 11, 2020. In virtue of this communication, claims 1-20 are currently patentable. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Watanabe et al. (US 20110105904 A1) in view of Jin (US 20140323869 Al) discloses an ultrasound probe and a communication method of the ultrasound probe capable of selecting an ultrasound diagnosis apparatus and/or a wireless communication method that are most appropriate in an environment in which a plurality of ultrasound diagnosis apparatuses exist. A method of communicating with an ultrasound diagnosis apparatus, performed by the ultrasound probe, includes operations of obtaining a plurality of pieces of information about ultrasound diagnosis apparatuses; displaying an ultrasound diagnosis apparatus list, based on the plurality of pieces of information about the ultrasound diagnosis apparatuses; receiving an input for selecting an ultrasound diagnosis apparatus from the ultrasound diagnosis apparatus list; and wirelessly transmitting ultrasound image data to the ultrasound diagnosis apparatus, wherein the ultrasound image data is generated by the ultrasound probe. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically  forming a first connection with the ultrasound image machine, the first connection being for transmitting commands that control imaging parameters of the ultrasound image feed, wherein the first determining connection parameters that allow the ultrasound imaging machine to form a second connection with a receiving device that is different from the multi- use display device; - providing the connection parameters to the receiving device, wherein the connection parameters are received by a second application executing on the receiving device, and the second application is associated with a second institution profile, and wherein the receiving device: - determines if the second institution profile corresponds to the first institution profile, and - if the second institution profile corresponds to the first institution profile, the receiving device forms the second connection with the ultrasound imaging machine using the connection parameters, the second connection being used for receiving, at the receiving device, the ultrasound image feed controlled by the multi-use display device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624